SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly Held Company Corporate Taxpayers` ID (CNPJ/MF): 02.558.115/0001-21 Company Registry (NIRE): 33 ANNOUNCEMENT TIM Participações S.A. (“Company”) hereby announces to its shareholders, the market in general and other interest parties as follows: Board of Directors of the Company was gathered at the date, October 31st 2011, It was received the resignation letter of Mr. Claudio Zezza from the position of Investor Relations Officer of the Company, being such resignation recorded hereby and deemed effective as from today. The Board Members congratulated Mr. Claudio Zezza during the time he held the position of Investor Relations Officer of the Company and, due to the partial resignation of Mr. Claudio Zezza, approve the creation of the position of Investor Relation Officer separately from the position of Chief Financial Officer, staying at this mentioned position, Mr. Claudio Zezza;
